    Case 2:19-cv-00269-WKW-SMD Document 21 Filed 04/30/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

RAY D. WOLFE,                           )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 2:19-CV-269-WKW
                                        )                [WO]
STATE OF ALABAMA;                       )
MONTGOMERY COUNTY,                      )
ALABAMA; W. TROY MASSEY,                )
SEAN McTEAR; and GILL                   )
ROBINSON,                               )
                                        )
             Defendants.                )

                                    ORDER

      On March 23, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 20.) Upon an independent review of

the record, it is ORDERED that the Recommendation is ADOPTED and that this

action is DISMISSED with prejudice.

      Final judgment will be entered separately.

      DONE this 30th day of April, 2020.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
